Citation Nr: 0829012	
Decision Date: 08/26/08    Archive Date: 09/02/08	

DOCKET NO.  01-07 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972.  
This included time in Vietnam with the Air Force.  

A review of the claims file reveals that in June 2004 the 
case was previously before the Board of Veterans' Appeals 
(Board).  It was determined that the veteran had submitted 
new and material evidence sufficient to reopen a previously 
denied claim for entitlement to service connection for PTSD.  
Following a reopening of the claim, the case was remanded for 
both procedural and substantive purposes.  The requested 
actions have taken place to the extent possible and the case 
has been returned to the Board for appellate review.  


FINDING OF FACT

There is no credible supporting evidence of an in service 
stressor to support a diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 
3.326 (a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the evidence of record reveals there has been 
substantial compliance with the mandates of the VCAA.  The 
case has been in appellate status for several years already, 
and there have been a number of communications between VA and 
the veteran during that time frame.  With the reopening of 
the claim by the Board in its June 2004 decision, one of the 
main reasons the case was remanded was to ensure full 
compliance with the mandates of the VCAA.  The veteran was 
sent letters in December 2004, April 2007, and August 2007, 
asking him for more information with regard to his reported 
stressful events.  He was specifically told in the August 
2007 communication that an attempt was being made to verify 
reports of rocket attacks in July 1969, August 1969, and 
September 1969.  He was told that the evidence he had 
provided thus far was not definitive enough with regard to 
several other incidents reported, to include an argument with 
a taxi driver with a crowd gathering, his crawling on the 
ground with a K-9 unit approaching, his working a night shift 
and the weapon locking while he was hiding during an attack, 
his flying with dead bodies on an aircraft, his 
hospitalization for battle fatigue, and his witnessing of a 
sexual abuse incident.  He was asked to complete an enclosed 
PTSD questionnaire and provide more details with regard to 
the claimed stressful events.  He was told that he had to be 
as specific as possible because without such details an 
adequate search for verifying information could not be 
conducted.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (b) apply to all the elements of a service 
connection claim, including the degree of disability to be 
assigned and the effective date of an award once service 
connection is granted.  The veteran has not been informed of 
these elements.  However, the Board finds that since the 
claim is being denied, there is no possibility of prejudice 
to him even if he were not informed of the requirements with 
respect to the degree of disability and the effective date of 
an award in a separate communication.

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, service treatment records and the 
veteran's personnel records have been obtained and associated 
with the claims file.  Additionally, the veteran provided 
testimony at a video conference hearing before the 
undersigned in September 2003.  A transcript of the hearing 
proceedings is of record and has been reviewed.  Further, the 
veteran was accorded an examination by VA in February 2008 
for the purpose of obtaining an opinion as to whether or not 
he has PTSD attributable to any in service experiences.  

Additionally, VA requested information from the U. S. Armed 
Services Center for Unit Records Research (CURR), now named 
the U. S. Army and Joint Services Records Research Center 
(JSRRC).  A response to the CURR was received in August 2007.  
In view of the above, the Board finds that VA has complied 
with the duties to notify and assist provisions of the VCAA.  

Pertinent Legal Criteria

Service connection means the facts demonstrate that a disease 
or injury which results in a current disability was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Service connection may be granted for disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303 (d).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, such doubt in resolving each 
such issue shall be given to the veteran.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, (1990).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125 (a); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in service stressor.  38 C.F.R. 
§ 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, the 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in service stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy, and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 C.F.R. § 3.304 (f).  See 38 U.S.C.A. § 1154 (b) 
and 38 C.F.R. § 3.304 (d) (pertaining to combat veterans).  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
the regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).



Factual Background and Analysis

A review of the medical evidence of record discloses varying 
psychiatric diagnosis, including PTSD.  However, after a 
careful review of the evidence of record, including the 
report of a VA psychiatric examination accorded the veteran 
in February 2008 and communications from the CURR (now the 
JSRRC), the Board finds that the evidence is against the 
award of service connection for PTSD.

Among the veteran's contentions is that he was hospitalized 
in service for battle fatigue.  However, the service 
treatment records available include a clinical record cover 
sheet reflecting hospitalization at the 11th United States 
Air Force Hospital from February 1 to February 3, 1972, for 
what was diagnosed as "acute anxiety reaction."  Elaboration 
was not provided.  On February 3, 1972, the veteran was 
returned to duty.  At the time of his separation examination 
in April 1972, clinical evaluation included the notation that 
he was complaining of "having burning, acid, cramps, in 
stomach, was not given medications, still having problems, 
contributed to nerves."  The veteran denied a family history 
of diabetes or psychosis, and all of the significant surgical 
or medical history.  Clinical evaluation at that time 
revealed normal psychiatric status.

The service medical evidence of record includes the report of 
evaluation by a private psychologist dated in March 1997.  
The veteran stated that while in the military he was 
hospitalized in Thailand for "battle fatigue."  He added that 
in 1979 he was hospitalized for hernia surgery.  He further 
stated that in 1994 he was hospitalized in the detoxification 
unit of a VA medical facility.  He gave a history of poly 
drug abuse since service.  He also stated that while growing 
up he had conflicts with his mother and step father.  He 
described his household as being extremely disciplined.  He 
stated that both his biological father and his step father 
were emotionally unavailable and he always felt rejected.  
The veteran was accorded psychological testing and the 
examiner stated that he had dysthymia; stuttering; alcohol 
abuse, in partial remission, per patient report; Cocaine 
abuse, in partial remission per patient report; and PTSD.  
The examiner indicated that the veteran's dysthymia and mood 
disturbances appeared to have been exacerbated by years of 
substance abuse, as well as "unresolved issues related to 
Vietnam."  The veteran's underlying narcissistic and 
distressful personality traits reportedly created problems 
with interpersonal relationships.  

VA treatment records dated between April 1997 and July 2000 
primarily show treatment for drug and alcohol abuse.  

Also of record is the report of another private psychological 
evaluation, that included psychological testing, dated in May 
2000.  The examiner, despite a lengthy discussion, did not 
provide a specific psychiatric diagnosis.  The examiner noted 
the veteran's psychological testing results were valid.  On 
objective testing the veteran acknowledged some psychotic 
symptomatology.  The examiner stated the veteran's drug 
history made it conceivable that some of his bizarre 
experiences were drug-induced.  It was indicated the 
veteran's highest elevations on the testing were in the 
paranoia, psychesthenia, and schizophrenia scales.  The 
pattern of elevation was referred to as the "psychotic 
valley" and the examiner stated the results suggested 
considerable psychopathology.  

The evidence of record includes communications from the CURR 
(now the JSRRC) in August 2007.  It reflected that the 
facility researched the Air Base Defense in the Republic of 
Vietnam in 1961-73 and the U.S. Air Force casualty data, 
covering the time frame between July 1969 and March 1970.  
This indicated that Cam Ranh Bay Air Base was attacked on 
several occasions between August 1969 and March 1970.  During 
attacks between September 1969 and January 1970, several 
rounds of incoming fire were received and some individuals 
were wounded and received treatment.

The veteran was accorded a comprehensive psychiatric 
examination by VA in February 2008.  The claims file, 
including electronic medical records, were reviewed.  The 
veteran denied any mental health treatment prior to entering 
the military.  He stated that while in service, he was in 
aerial and ground camera repair with the Air Force.  He 
served in Vietnam from 1969 to 1970 and in Thailand from 1971 
to 1972.  He reported that he sustained disciplinary actions 
when he threw a "hoochmate" (a female mate of the security 
police) out of the showers.  He stated he was also arrested 
after coming on base with a sword while he was in Thailand 
but "beat the case."  He claimed his worst experience in 
Vietnam came one time when the barracks he was in were 
attacked.  He was not sure whether mortars were falling, as 
they were not near his immediate surroundings.  He reported 
feeling the earth was moving.  He recalled much confusion, 
and claimed he had no weapon available.  He reported feeling 
very fearful and vulnerable.  He also stated that one time 
when he was returning from a village, he was faced with a K-9 
unit dog, but was not hurt.  He also stated that on another 
occasion in Vietnam while in a maintenance trailer, he 
thought he heard someone yell that zappers were in the area.  
He had no weapon, so he locked the doors of the trailer and 
spent the night hiding underneath the sink.  He stated that 
he felt like a coward and was "scared like an animal." 

He stated that he was given a diagnosis of acute anxiety 
reaction in service because he expressed a dislike with what 
he was doing.  He claimed that he got into arguments with his 
commander because he did not believe in the mission in 
Southeast Asia.  He stated he was also given Thorazine.  

With regard to current psychiatric symptoms, he claimed his 
worst symptom was not feeling at ease and being 
uncomfortable.  He believed that people were questioning 
whether he was sane or not.  He also reported having dreams 
of running which might or might not be related to his 
experience in Vietnam.  He recalled another incident while 
traveling in Vietnam, he was in a plane with bodies of two 
pilots and smelled the decomposing bodies.  He claimed that 
he currently avoided dead animals on the street.  He denied 
exaggerated startle response.  He did describe problems with 
irritability.  He reported being watchful and on guard 
because of where he was living.  It was stated that "he does 
not currently meet criteria for PTSD."

With regard to mental health treatment, the examiner stated 
that the veteran reported first coming to VA for services for 
poly drug abuse in the late 1980's.  He stated that he also 
saw other private practice psychologists over the years with 
regard to his poly drug abuse.  Reference was made to the 
1997 report by the private psychologist referred to above.  
It was stated that in a report of evaluation, the veteran did 
not display sufficient criteria to meet the diagnosis of 
PTSD.  Reference was also made to a November 2006 private 
evaluation when the veteran was given a diagnosis of PTSD and 
a generalized anxiety disorder.  It was stated the "symptoms 
listed were inconsistent with what he discussed during his 
current interview and did not meet criteria for a diagnosis 
of PTSD.  At that time, he reported that nightmares have 
abated; that he avoids the outdoors when it is raining and 
1970's music.  He has also noted that he is nervous in the 
crowds and doesn't talk about war with civilians."  

On current mental status examination, the veteran displayed 
difficulty staying on the subject throughout the course of 
the interview, but was otherwise cooperative.  He was given 
Axis I diagnoses of:  Cocaine dependence; alcohol dependence; 
anxiety disorder, not otherwise specified.  The Axis II 
diagnosis was deferred.  

The examiner stated the veteran did not "meet criteria for 
post-traumatic stress disorder.  He reported having 
ambiguous, running nightmares which may or may not be related 
to his time in Vietnam.  He reported avoiding dead animals in 
the road because it reminded him of the smell of the deceased 
pilots that he was on a plane with.  This avoidance had not 
contributed to significant interference in his life.  He 
denied restrictive affect.  He was close with others; had 
plans for his future and denied poor memory of his time in 
Vietnam.  His feelings of being watchful, on guard and easily 
startled seemed to be related to his current placement in a 
mission and his concern for his things being stolen.  

The examiner went on to indicate that "it appears that his 
alcohol and Cocaine use have significantly contributed to his 
difficulties.  He reports not feeling at ease, feeling 
uncomfortable and always feeling that he is being watched or 
judged as being not adequate.  This is also likely, related 
to his drug use and difficulties resulting from his drug use.  
Therefore, was given the diagnosis of anxiety disorder, 
NOS."  

The examiner went on to indicate that "none of the VA 
providers have listed PTSD as part of his problem list.  The 
prior reports from outside providers are inconsistent in 
their diagnoses.  Those that included diagnosis of PTSD, do 
not document enough symptoms to meet criteria of PTSD in 
those reports."  

The aforementioned opinion is most persuasive.  The examiner 
had access to the entire claims file, including reports of 
the evaluation of the private psychologist that resulted in 
diagnoses that included PTSD.  The examiner stated on more 
than one occasion in his report that the veteran did not meet 
the criteria warranting the diagnosis of PTSD.  Again, the 
examiner had access to the entire claims file, whereas the 
private psychologist did not.  The Board notes that there are 
inconsistencies in the record and the private psychologist 
did not have the benefit of a review of the entire record.  
For example, while the veteran has reported having been 
hospitalized late in service for what he said was battle 
fatigue, the actual service record reveals that the 
hospitalization was for what was called an acute anxiety 
reaction.  The veteran was hospitalized for evaluation for 
two days and was returned to duty.  He was able to finish the 
remainder of service without apparent difficulty, and at the 
time of his separation examination two months later, clinical 
evaluation revealed normal psychiatric status.  

Additionally, there is no evidence corroborating any claimed 
stressor.  The evidence in support of the in service 
stressors consist primarily of the veteran's own assertions.  
However, the Board is not required to accept a veteran's 
uncorroborated account of his military experiences or the 
opinions of psychiatrists or psychologists that are based on 
such an uncorroborated history provided by the veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board is not 
denying that the veteran might have been exposed to hostile 
enemy fire, but the discussion provided by the VA 
psychologist in February 2008 resulted in the determination 
that the evidence of record showed the veteran did not have 
PTSD attributable to any verifiable in service stressors.  
That examiner found that the veteran was not 







exhibiting sufficient criteria commonly associated with PTSD 
so as to warrant that 
diagnosis.  Accordingly, the claim for service connection for 
PTSD is denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


